DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 18 July 2022 has been entered.  
Applicant’s amendments to the Drawings have overcome every Drawing objection.  The Drawing objection has been withdrawn.  
Applicant’s amendments to the Claims have overcome the 35 USC 112a/b rejection for claim 1.  Accordingly, the 35 USC 112 rejection has been withdrawn.
Applicant’s arguments, see pages 7-9, filed 18 July 202, with respect to the rejection of claim _under 35 USC § 103 have been fully considered and are not persuasive.  The previously identified references teach the amended portion of the claims.  Therefore, the grounds of rejection under 35 USC § 103 still stand.
Status of the Claims
In the amendment dated 18 July 2022, the status of the claims is as follows: Claims 1 and 3-9 have been amended.  Claim 2 has been cancelled.
Claims 1 and 3-9 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-7, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US-20180214983-A1) in view of Murase et al. (JP-2017052004-A, relying on foreign version for drawings and provided English translation for written disclosure) and Pariona et al. (NPL: “Yb-fiber laser beam effects on the surface modification of Al-Fe aerospace alloy obtaining weld filet structures, low fine porosity and corrosion resistance”).
Regarding claim 1, Yang teaches a joining structure (fig. 3) having a welded part for connecting joined members (“FIG. 3 is a cross-sectional side view of the workpiece stack-up,” para 0016) made of a metal (aluminum substrates 34 and 36, fig. 3) that has a formed passive film (anti-corrosion coating 38, fig. 3) 
wherein an outermost surface portion (top surface 26, fig. 3) of the welded part; 
the welded part (fig. 3) comprises: 
a welded part main body formed inside (“The power density of the laser beam is selected to carry out the laser welding method in either conduction welding mode or keyhole welding mode. In conduction welding mode, the power density of the laser beam is relatively low, and the energy of the laser beam is conducted as heat through the aluminum workpieces to create only the molten aluminum weld pool,” para 0010; fig. 3 is construed such that the keyhole 76 does not form during the conduction welding mode; see annotated fig. 3 below for the examiner-construed “welded part main body”), and 
a surface-modified layer formed in contact with the welded part main body (see annotated fig. 3 below for the examiner-construed “surface-modified layer”), and 
the surface-modified layer includes the outermost surface portion (see annotated fig. 3 below for the examiner-construed “outermost surface portion”) having the pitting potential (“the back and forth movement of the laser beam 56 in the lateral direction 82, in particular, are believed to induce constant changes in the molten metal fluid velocity field within the molten aluminum weld pool 74, causing more disturbance (fracture and break down of a refractory oxide coating, boiling and zinc oxide formation of a zinc coating, etc.) of the protective anti-corrosion coating(s) 38,” para 0046; construed such that anti-corrosion coating 38 is mixed into aluminum weld pool 74; obvious that as a result, the surface of the weld has an anti-corrosion resistance due to the anti-corrosion coating; see also para 0012, where the goal of the invention is to keep the anti-corrosion coating at the surface and away from the deeper weld in order to “minimize the occurrence of source porosity and other related weld defects in the resultant weld joint”) and a portion formed by remelting and solidifying a melt-semi-solidified metal (“the molten aluminum weld pool 74 being translated along a corresponding course may, in some instances, make contact with the re-solidified workpiece aluminum of a weld joint 68 associated with a travel path that has already been tracked by the laser beam 56,” para 0055; a “melt-semi-solidified metal” is not explicitly disclosed).  
Yang, fig. 3 (annotated)

    PNG
    media_image1.png
    308
    486
    media_image1.png
    Greyscale

Yang does not explicitly disclose a metal forms a passive film when the metal is welded (Yang teaches a film that forms “when fresh aluminum is exposed to atmospheric air” or by applying another type of metallic coating, para 0005, but does not explicitly disclose a film that forms during welding) wherein an outermost surface portion of the welded part has a pitting potential (although Yang teaches using an anti-corrosion coating, Yang does not explicitly disclose measuring its pitting potential) and a melt-semi-solidified metal.
However, in the same field of endeavor of manufacturing a joining body made of aluminum material, Murase teaches wherein an outermost surface portion of the welded part has a pitting potential (“the pitting potential difference between the solid phase which has been phase-changed into the liquid phase and solidified is 50 mV or less,” bottom of page 3) and a melt-semi-solidified metal (“the mass ratio of the liquid phase formed in the aluminum material to the total mass of at least one of the one member to be joined…should be 5 to 35%,” page 4; examiner is construing the teaching of a partial liquid/solid aluminum material as a “melt-semi-solidified metal”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Yang to include, measuring the pitting potential and use of a heterogeneous multiphase structure of a partial solid-phase/liquid-phase aluminum material, in view of the teachings of Murase, by measuring the pitting potential, as taught by Murase, of the aluminum weld pool, as taught by Yang, and by forming a heterogeneous multiphase structure, as taught by Murase, in the aluminum weld pool, as taught by Yang, in order to determine when the pitting potential difference of the aluminum material exceeds a pitting potential of 50 mV, because once exceeded, the amount of preferential dissolution rate of the aluminum material transitioning from a solid to a liquid due to melting causes the life of the bonded body to shorten as result of local structural changes incurred during the liquid phase, which can result in a strength embrittlement and weakening of the joined body (Murase, page 3 and bottom of page 6).
Yang/Murase do not explicitly disclose a metal forms a passive film when the metal is welded.
However, in the same field of endeavor of welding two aluminum alloy workpieces together, Pariona teaches a metal forms a passive film when the metal is welded (“The Yb-fiber laser beam was applied at an average distance of about 300 μm between weld filets (Wf), an emission wavelength of 1070–1080 nm (Yb3+2F7/2–2F5/2), power of 600W, and scan velocity of 40 mm.s−1, in air atmosphere. This laser treatment without an assisting gas jet was applied to augment the production of metal oxides on the laser-treated surface.,” page 2295, right-hand column; construed such that the metal oxides that form are a “passive film”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Yang to include, forming metal oxides on the laser-treated surface of a weld filet, as taught by Pariona, by recognizing that the refractory oxide coating that forms when exposed to an oxygen-containing medium, as taught by Yang, will also form during laser treatment, as taught by Pariona, because aluminum oxide is a chemically stable phase that serves as an effective barrier to protect against corrosion, and when welded in air atmosphere, oxygen is known to have a greater affinity for aluminum in the liquid state, for the advantage of producing a weld fillet region using aluminum alloys that significantly improves the material’s hardness and corrosion resistance (Pariona, pages 2299 and 2301).
Regarding claim 3, Yang teaches wherein a maximum diameter of the surface-modified layer is equal to or larger than a maximum diameter of the welded part main body as viewed in a cross section in a welding depth direction (Y) (“the molten aluminum weld pool created during conduction welding mode is relatively shallow, typically having a width at the top surface of the workpiece stack-up that is greater than a penetration depth of the molten aluminum weld pool into the workpiece stack-up,” para 0010; examiner is interpreting “diameter” as the width, based on fig. 1 of the Applicant’s drawings, where the width L2 is greater than the width L1 similarly, the width of the weld pool 74 at the surface of the weld is larger than the width at the bottom of the weld, referring to fig. 3).
Regarding claim 4, Yang teaches wherein the surface-modified layer has a plurality of weld beads arranged so that adjacent weld beads overlap with each other (multiple weld beads are shown in the laser weld joint 68 in fig. 1).

Yang, fig. 1

    PNG
    media_image2.png
    625
    401
    media_image2.png
    Greyscale

	Regarding claim 6, Yang teaches wherein as viewed in a cross section in a welding depth direction, a layer thickness of the surface-modified layer is 0.5 µm or greater (“A typical thickness of the protective anti-corrosion coating 38, if present, is anywhere from 1 nm to 10 μm thick depending on its composition,” para 0032; construed such that the examiner construed surface-modified layer shown in annotated fig. 3 above, is between .001-10 μm).  Additionally, it has been held that where the general conditions of a claim are disclosed, discovering the optimum or working ranges involves only routine skill in the art.
Regarding claim 7, Yang teaches the invention as described above but does not explicitly disclose wherein spinel oxide is not detected by an X-ray absorption fine structure analysis from an outermost surface of the surface-modified layer.
However, in the same field of endeavor of welding two aluminum alloy workpieces together, Pariona teaches wherein spinel oxide is not detected by an X-ray absorption fine structure analysis from an outermost surface (SWf, fig. 2) of the surface-modified layer (low angle X-ray diffraction (LA-XRD), fig. 6; based on the wiki entry for “Spinel group,” the examiner is interpreting a spinel oxide as a class of minerals that has four parts oxygen; fig. 6 does not indicate that any chemical compounds containing O4 were detected; fig. 6 also indicates that the generation of oxides is based on the intensity of the laser welding process; Applicant discloses spinel oxides as such as the Fe-Cr spinel oxides in pages 9-10 of the Specification but chromium is not used in the invention taught by Pariona).
Pariona, figs. 2 and 6

    PNG
    media_image3.png
    565
    687
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    581
    1367
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Yang to include, using a laser welding process that uses a small heat-affected zone that promotes a protective oxide film produced by laser remelting, in view of the teachings of Pariona, by using the analysis methods, as taught by Pariona, to confirm the resultant weld chemical structure for a weld of aluminum alloys, as taught by Yang, because aluminum oxide is a chemically stable phase that serves as an effective barrier to protect against corrosion, and when welded in air atmosphere, oxygen is known to have a greater affinity for aluminum in the liquid state, for the advantage of producing a weld fillet region using aluminum alloys that significantly improves the material’s hardness and corrosion resistance (Pariona, pages 2299 and 2301).
	Regarding claim 8, Yang teaches wherein the welded part is made of a metal or an alloy that forms a passive film (“This protective coating may be a refractory oxide coating that forms passively when fresh aluminum is exposed to atmospheric air or some other oxygen-containing medium,” para 0005).
	Regarding claim 9. Yang teaches wherein the welded part is made of Cr, Cr alloy, Al, Al alloy, Ti, or Ti alloy (“the base aluminum substrates 34, 36 may be composed of elemental aluminum or an aluminum alloy,” para 0031).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US-20180214983-A1) in view of Murase et al. (JP-2017052004-A, relying on foreign version for drawings and provided English translation for written disclosure) as applied to claims 1 and 2 above and further in view of Beck et al. (US-8890022-B2).
Yang teaches the invention as described above but does not explicitly disclose wherein the surface-modified layer has a single weld bead.
	However, in the same field of endeavor of welding two aluminum alloy workpieces together, Beck teaches wherein the surface-modified layer has a single weld bead (regular seem upper bead 30 caused by the defocused laser beam 20’, fig. 1 and claim 1; Applicant notes that the “single mode” can be “represented by a Gaussian distribution,” page 13, line 25; similarly, Beck teaches using a Gaussian beam distribution for the defocused laser beam, column 2, lines 56-57; “smoothed and leveled,” column 8, line 1; examiner is construing the smoothing and leveling of the weld seam as forming a single weld bead).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Yang to include, using a second defocusing beam to partially remelt the weld seam, in view of the teachings of Beck, by defocusing the focal position for the start of a next stich seam, as taught by Beck, after performing the method for welding pieces together, as taught by Yang, in order to smooth the surface of the weld seam because a produced weld seam can comprise super-elevations and be very sharp edged, especially when using aluminum alloys, and if not smoothed, the corresponding weld regions are no longer suitable for certain functions, for example for the application of seals or strips (Beck, column 1, lines 32-41; column 8, lines 5-10).
	Response to Argument
Applicant's arguments filed 18 July 2022 have been fully considered but they are not persuasive. 
On page 9, the Applicant states the following: 
“Yang et al., taken both individually and in combination with the additionally cited references, fails to teach or suggest a welded part that comprises a welded part main body formed inside and a surface-modified layer formed in contact with the welded part main body, wherein the surface-modified layer includes the outermost surface portion having the pitting potential, and a portion formed by remelting and solidifying a melt-semi-solidified metal, as recited by claim 1” (emphasis, Applicant’s).

However, Yang teaches the following in paragraph 0055:
“Furthermore, depending on the spacing of the multiple laser beam travel paths, the re-solidified workpiece aluminum that constitutes the resultant weld joints 68 may overlap to some extent or be separated by portions of the aluminum workpieces that have not been melted by the laser beam 56. In other words, when the laser beam 56 is being advanced along one of the laser beam travel paths, the molten aluminum weld pool 74 being translated along a corresponding course may, in some instances, make contact with the re-solidified workpiece aluminum of a weld joint 68 associated with a travel path that has already been tracked by the laser beam 56. Such interaction of the weld joints 68 is not seen as being categorically unacceptable” (emphasis, examiner’s).

The examiner understands this disclosure such that Yang teaches re-melting a re-solidified welding joint when weld joints overlap.
For the above reasons, rejections to the pending claims are respectfully sustained by the examiner.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        8/25/2022

/SANG Y PAIK/Primary Examiner, Art Unit 3761